Hill, C. J.
1. On the trial of one charged with a violation of the act of 1910 as to carrying a pistol without a license (Acts 1910, p. 134), the State makes out a prima facie case of guilt when it proves that the accused carried a pistol on his person, or had manual possession of a pistol,- not at his home or place of business. The burden is on the accused to show that he had a license as required by the act, or to show that he was within a class- to which the act does not apply. Blocker v. State, ante, 81 (76 S. E. 784).
2. No error of law appears, and the verdict is supported by the evidence.

Judgment affirmed.